The objection was sustained,
Lore, C. J.,
dissenting.
*252The further question was then asked, “ Did Mr. Houston sign that waiver of protest ?” This was objected to by Mr. Vandegrift upon the same ground, and also upon the further ground that if the plaintiff has any excuse for not presenting the note for payment at the place designated by the maker, it should have been alleged in the narr.
Lore, C. J. A majority of the Court rule these questions out.
Upon application of counsel for plaintiff, leave to amend was granted upon payment of costs of the term, and thereupon a juror was withdrawn and the case was continued.